Citation Nr: 0837062	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and a low back disability.  The 
veteran testified before the Board at a hearing that was held 
at the RO in August 2008.

This appeal was advanced on the Board's docket in September 
2008 pursuant to 38 C.F.R. § 20.900(c) (2007); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma sustained in service.  
Specifically, he asserts that as a member of the Eleven Bravo 
Infantry he frequently fired a bazooka, in addition to other 
machine guns and rifles, and that he was otherwise exposed to 
noise as a result of the frequent explosion of mortars.  He 
reported that he first noted difficulty with his hearing 
during service and that he has had increasing difficulty with 
his hearing since that time.  His spouse of more than 50 
years also testified as to her perceptions regarding her 
husband's history of hearing loss.  

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
unavailable.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, multiple attempts were made to secure 
the veteran's service medical records.  However, each of 
these requests for information received a negative response, 
and the appellant was duly informed of the unavailability of 
the records.

The available service records show that the veteran served as 
an infantryman and that he was awarded the Combat Infantryman 
Badge for his service in Korea during the Korean War, an 
award indicative of participation in combat.  Based upon the 
veteran's combat service, he may be presumed to have been 
exposed to acoustic trauma in service.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).

The veteran is competent to report the incurrence of hearing 
loss during service, as that injury is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board additionally finds the veteran's 
testimony in this regard, and with regard to the continuity 
of symptomatology, to be credible.  

VA has a heightened duty to assist the veteran where his 
service records are unavailable.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

While the veteran underwent VA audiological examination in 
August 2007, the examiner did not offer an opinion as to 
whether the veteran's hearing loss was related to the 
acoustic trauma to which he is presumed to have been exposed 
during service, stating that she was unable to resolve the 
issue without resort to speculation.  The examiner cited the 
lack of service medical records as the reason that any 
opinion which she might offer would be merely speculative.  
Given, however, that the Board has determined that the 
veteran and his wife have offered credible testimony 
regarding the incurrence of hearing loss in service, and the 
continuity of that hearing loss over the years, and that he 
may be presumed to have been exposed to noise during service, 
the Board finds that there is sufficient evidence upon which 
an opinion may be rendered without resort to mere 
speculation.  For this reason, the Board finds that the 
August 2007 examination is inadequate for rating purposes, 
and that a remand for an additional opinion is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, with respect to the veteran's claim of entitlement to 
service connection for a low back disability, the veteran 
contends that he was treated for a back injury in service and 
that he has continued to have trouble with his back since 
that time.  As noted above, his service medical records have 
been determined to be unavailable.  At his August 2008 
hearing before the Board, however, the veteran provided new 
information regarding the treatment he received.  The veteran 
stated that in 1953 he was evacuated to the U.S.S. Repose, a 
hospital ship, for treatment.  He additionally submitted an 
historical account of the U.S.S. Repose, which indicates that 
the U.S.S. Repose served in the Korean waters from 1950 to 
1954.  As this information was not of record prior to the 
August 2008 Board hearing, an attempt to obtain records 
related to treatment received aboard the U.S.S. Repose has 
not yet been made.  Because these records may show evidence 
of treatment for a back injury, these records are relevant 
and an attempt to obtain them should be made.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Forward the veteran's claims file 
to an audiologist for the purpose of 
obtaining a supplemental opinion to the 
August 2007 examination.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  No 
further examination of the veteran is 
necessary unless the examiner 
determines otherwise.  The examiner 
should provide an opinion as to the 
following question:

Is it at least as likely as not (i.e., 
a 50 percent probability or greater) 
that the veteran's current 
sensorineural hearing loss is causally 
related to his period of active 
service, including his presumed in-
service history of exposure to 
hazardous noise as a result of combat?

In answering this question, the 
examiner must consider the statements 
of the veteran and his spouse as to the 
onset of hearing loss in service, as 
well as their reports regarding the 
continuity of symptomatology.  The 
examiner should additionally consider 
and address the veteran's history of 
post-service noise exposure in 
determining the likely etiology of his 
hearing loss.  The rationale for all 
opinions must be provided.

2.  Contact the Patient Administration 
Division of the US Navy Bureau of 
Medicine and Surgery (BUMED) at:

Medical Records Branch (MED-335)
2300 E Street, NW
Washington DC, 20732

for any information regarding treatment 
of the veteran on the U.S.S. Repose for 
a back injury during 1953.  If these 
records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.  If 
additional information regarding the 
alleged treatment is needed in order 
for a search to be conducted, contact 
the veteran and request that he provide 
the additional required details.  If 
BUMED is not the appropriate entity, 
contact the entity most likely to have 
record of such treatment.

3.  If any evidence demonstrating 
treatment for a back injury is 
obtained, schedule the veteran for a VA 
examination for the purpose of 
obtaining an opinion as to whether any 
currently diagnosed back disorder is 
related to the injury for which the 
veteran was treated in service.  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
any current back disability is related 
to or had its onset in service, to 
specifically include the reported in-
service  injury.  In doing so, the 
examiner must consider the statements 
of the veteran and his spouse as to the 
onset of the back disability, to 
include their reports as to continuity 
of symptomatology.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on the lack 
of evidence in the service medical 
records to provide a negative opinion).  
The rationale for the opinions must be 
provided in a legible report.

4.  Then, readjudicate the claims of 
entitlement to service connection for 
bilateral hearing loss and a low back 
disability.  If any decision remains 
adverse to the appellant, issue a 
supplemental statement of the case.  
Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

